DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 8/5/2020 that has been entered, wherein claims 1-14 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of U.S. Patent No. 9,899,634. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Claim 1 of U.S. Patent No. 9,899,634 recites an organic light-emitting diode (OLED) display, comprising; a substrate;
a scan line formed over the substrate and that transfers a scan signal;

a switching transistor that includes a switching gate electrode electrically connected to the scan line, a switching source electrode electrically connected to the data line and a switching drain electrode configured to output the data voltage;
a driving transistor that receives the data voltage from the switching transistor and that includes a driving gate electrode, a driving drain electrode, and a driving source electrode;
a storage capacitor that includes a first storage electrode electrically connected to the driving gate electrode and a second storage electrode formed on the same layer as the driving voltage line;
an OLED electrically connected to the driving drain electrode; a connecting member disposed on the same layer as the scan line, wherein the driving voltage line includes a first driving voltage line that extends in a first direction substantially parallel to an extending direction of the data line and a second driving voltage line that extends in a second direction crossing the first direction,
wherein the data line includes a first data line and a second data line separated from the first data line,
wherein the connecting member electrically connects the first data line to the second data line,


wherein the first data line and die second data line are disposed at the same layer as the second driving voltage line, and the connecting member crosses and overlaps the second driving voltage line.

However, since claim 1 of U.S. Patent No. 9,899,634 recites additional limitations which are not recited in claim 1 of the instant application, claim 1 of the instant application is broader than claim 1 of U.S. Patent No. 9,899,634 and is therefore anticipated by claim 1 of U.S. Patent No. 9,899,634.

Regarding claim 2, Claim 1 of U.S. Patent No. 9,899,634 recites display of claim 1, further comprising:
a semiconductor layer disposed on the substrate and that includes a switching channel and a driving channel separated from each other; and
a first-gate  insulating layer that at least partially covers the semiconductor layer, wherein the switching gate electrode and the driving gate electrode are disposed on the first gate insulating layer and at least partially overlap the switching channel and the driving channel, respectively, and
wherein the bottom surface of the connecting member directly contacts the same layer as a bottom surface of the switching gate electrode and the driving gate electrode.



Regarding claim 4, Claim 3 of U.S. Patent No. 9,899,634 recites display of claim 2, wherein the driving channel has at least one curved portion.

Regarding claim 5, Claim 4 of U.S. Patent No. 9,899,634 recites display of claim 2, further comprising:
a second gate insulating layer that at least partially covers the switching gate electrode, the driving gate electrode, and the connecting member;
an interlayer insulating layer that at least partially covers the data line and the driving voltage line; and
a passivation layer formed between the interlayer insulating layer and the OLED,
wherein the data line and the driving voltage line are formed between the second gate insulating layer and the interlayer insulating layer.

Regarding claim 8, Claim 5 of U.S. Patent No. 9,899,634 recites an organic light-emitting diode (OLED) display comprising: 
a substrate;
a data line and a driving voltage line each formed over the substrate and that respectively transfer a data voltage and a driving voltage; 

a storage capacitor that includes a first storage electrode electrically connected to the driving gate electrode and a second storage electrode formed on the same layer and of the same material as the driving voltage line;
an OLED electrically connected to the driving drain electrode; 
a connecting member disposed on the same layer as the driving gate electrode, 
wherein the driving voltage line includes a first driving voltage line that extends in a first direction substantially parallel to an extending direction of the data line and a second driving voltage line that extends in a second direction crossing the first direction,
wherein the data line includes a first data line and a second data line separated from the first data line,
wherein the connecting member electrically connects the first data line to the second
data line,
wherein a bottom surface of the first driving voltage line and a bottom surface of the second driving voltage line directly contact the same layer,
wherein the first data line and the second data line are disposed at the same layer as the second driving voltage line, and the connecting member crosses and overlap's' the second driving voltage line.




Regarding claim 9, Claim 5 of U.S. Patent No. 9,899,634 display of claim 8, further comprising;
a semiconductor layer disposed on the substrate and including a driving channel; and a first gate Insulating layer that at least partially covers the semiconductor layer;
wherein the driving gate electrode is disposed on the first gate insulating layer and at least partially overlaps the driving channel, and
wherein the bottom surface of the connecting member directly contacts the same layer as a bottom surface of the driving gate electrode.

Regarding claim 10, Claim 6 of U.S. Patent No. 9,899,634  display of claim '9, further comprising:
a second gate insulating layer that at least partially covers the driving gate electrode, and the connecting member;
an interlayer insulating layer that at least partially covers the data line and the driving voltage line; and
,

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2006/0279499 A1).
Regarding claim 1, Park teaches an organic light-emitting diode (OLED) display(Fig. 3), comprising; 
a substrate(inherent); 	
a scan line(SL, ¶0031) formed over the substrate(inherent) and that transfers a scan signal( ¶0031);

a switching transistor(QS, ¶0023) that includes a switching gate electrode(110, ¶0033) electrically connected to the scan line(SL, ¶0031), a switching source electrode(114, ¶0033) electrically connected to the data line(DL, ¶0031) and a switching drain electrode(116, ¶0033) configured to output the data voltage( ¶0031);
a driving transistor(QD, ¶0023) that receives the data voltage( ¶0031) from the switching transistor(QS, ¶0023) and that includes a driving gate electrode(120, ¶0034), a driving drain electrode(126, ¶0034), and a driving source electrode(124, ¶0034);
a storage capacitor(CST, ¶0034) that includes a first storage electrode(120, ¶0034) electrically connected to the driving gate electrode(120, ¶0034) and a second storage electrode(134, ¶0034) formed on the same layer(substrate) as the driving voltage line(VDL, ¶0031);
an OLED(not shown, ¶0035) electrically connected to the driving drain electrode(126, ¶0034); 
a connecting member(CND, ¶0026) disposed on the same layer as the scan line(SL, ¶0031), 
wherein the driving voltage line(VDL, ¶0031) includes a first driving voltage line(vertical portion of VDL, ¶0031) that extends in a first direction substantially parallel to an extending direction of the data line(DL, ¶0031) and a second driving voltage 
wherein the data line(DL, ¶0031) includes a first data line(upper DL12, ¶0026) and a second data line(lower DL12, ¶0026) separated from the first data line(upper DL12, ¶0026),
wherein the connecting member(CND, ¶0026) electrically connects the first data line(upper DL12, ¶0026) to the second data line(lower DL12, ¶0026),
wherein a bottom surface of the first driving voltage line(vertical portion of VDL, ¶0031) and a bottom surface of the second driving voltage line(horizontal portion of VDL, ¶0031) directly contact the same layer(¶0028),
wherein the first data line(upper DL12, ¶0026) and the second data line(lower DL12, ¶0026) are disposed at the same layer(¶0028) as the second driving voltage line(horizontal portion of VDL, ¶0031), and the connecting member(CND, ¶0026) crosses and overlaps the second driving voltage line(horizontal portion of VDL, ¶0031).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2006/0279499 A1) in view of Choi et al. (US 2005/0104814 A1) as cited in the IDS of 8/5/2020.
Regarding claim 8, Park teaches an organic light-emitting diode (OLED) display(Fig. 3) comprising: 
a substrate(inherent); 
a data line(DL, ¶0031) and a driving voltage line(VDL, ¶0031) each formed over the substrate(inherent) and that respectively transfer a data voltage( ¶0031) and a driving voltage( ¶0031); 

a storage capacitor(CST, ¶0034) that includes a first storage electrode(120, ¶0034) electrically connected to the driving gate electrode(120, ¶0034) and a second storage electrode(134, ¶0034) formed on the same layer(substrate); 
an OLED(not shown, ¶0035) electrically connected to the driving drain electrode(126, ¶0034); 
a connecting member(CND, ¶0026) disposed on the same layer as the driving gate electrode(120, ¶0034), wherein the driving voltage line(VDL, ¶0031) includes a first driving voltage line(vertical portion of VDL, ¶0031) that extends in a first direction substantially parallel to an extending direction of the data line(DL, ¶0031) and a second driving voltage line(horizontal portion of VDL, ¶0031) that extends in a second direction crossing the first direction, 
wherein the data line(DL, ¶0031) includes a first data line(upper DL12, ¶0026) and a second data line(lower DL12, ¶0026) separated from the first data line(upper DL12, ¶0026), 
wherein the connecting member(CND, ¶0026) electrically connects the first data line(upper DL12, ¶0026) to the second data line(lower DL12, ¶0026), 
wherein a bottom surface of the first driving voltage line(vertical portion of VDL, ¶0031) and a bottom surface of the second driving voltage line(horizontal portion of VDL, ¶0031) directly contact the same layer(¶0028), 


Park does not a second storage electrode(134, ¶0034) formed of the same material as the driving voltage line(VDL, ¶0031).

Choi teaches an OLED display(Fig. 2) comprising a second storage electrode(128, ¶0043) formed of the same material(¶0060) as the driving voltage line(VDD, ¶0043). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that a second storage electrode formed of the same material as the driving voltage line, as taught by Choi, in order to maintain the data voltage at a constant level during a frame time(¶0044).

Allowable Subject Matter
Claims 2-7 and 9-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 3-7 depend on claim 2 and include the allowable subject matter.

Regarding claim 9, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the bottom surface of the connecting member directly contacts the same layer as a bottom surface of the driving gate electrode”.
Claims 7-14 depend on claim 8 and include the allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/          Examiner, Art Unit 2892